                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION


EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,                                          )
                                                     )
                       Plaintiff,                    )
                                                     )
v.                                                   )   Case No. 2:20-cv-04021-NKL
                                                     )
VINCA ENTERPRISES, INC.                              )
                                                     )
                       Defendant.                    )

                                    CONSENT DECREE

       1.      On February 7, 2020, Plaintiff Equal Employment Opportunity Commission

(“EEOC”) instituted this action alleging that Vinca Enterprises, Inc. and Puri Group of

Enterprises, Inc. subjected Kathryn Palmer to unlawful sexual harassment while she was

employed at Vinca’s DoubleTree Hotel in violation of Title VII of the Civil Rights Act of

1964 and Title I of the Civil Rights Act of 1991 (“Title VII”). The EEOC subsequently

moved to dismiss its claims against Puri Group of Enterprises, Inc.

       2.      Defendant Vinca Enterprises, Inc. (“Defendant”) denies that it violated Title

VII, and its agreement to the terms of this Consent Decree is not an admission that it violated

Title VII.

       3.      The EEOC and Defendant have advised the Court that they wish to resolve the

instant controversy without the further expense, delay, and burden of litigation, and jointly

propose this Consent Decree to resolve all claims in this case.

       4.      Accordingly, it is the finding of this Court, made on the pleadings and on the

record as a whole and upon agreement of the parties that: (i) this Court has jurisdiction over




         Case 2:20-cv-04021-NKL Document 39 Filed 08/03/20 Page 1 of 12
the parties to and the subject matter of this action, (ii) the requirements of Title VII will be

carried out by the implementation of this Consent Decree, (iii) this Consent Decree is

intended to and does resolve all matters in controversy in this lawsuit, and (iv) the terms of

this Consent Decree constitute a fair, reasonable, and equitable settlement and are not

contrary to law.

THEREFORE IT IS ORDERED, ADJUDGED, AND DECREED:

       5.      Defendant shall maintain a workplace in which: (i) all employees are free

from discrimination or harassment based on sex in all aspects of their employment; (ii) its

actions, policies, and practices do not have the effect of harassing or intimidating any

employee on the basis of gender or allowing such harassment or intimidation to occur; and

(iii) the work environment is free of gender-based hostility, including but not limited to

offensive comments and/or conduct of a sexual nature.

                                   I. MONETARY RELIEF

       6.      Within fifteen (15) days of entry of this Consent Decree and receipt by

Defendant of an agreed upon release, executed by Kathryn Palmer, Defendant shall pay the

total gross sum of Forty-Five Thousand ($45,000.00) to Kathryn Palmer by check sent via

certified mail to an address provided by the EEOC. No later than January 31, 2021,

Defendant shall issue a Form 1099 to Palmer reflecting this payment.

       7.      Within ten (10) business days of issuing the check to Palmer, Defendant will

furnish a copy of the check and related correspondence to the EEOC.

       8.      All sums paid pursuant to this Consent Decree constitute compensatory

damages within the meaning of Section 104(a)(2) of the Internal Revenue Code.




                                    2
         Case 2:20-cv-04021-NKL Document 39 Filed 08/03/20 Page 2 of 12
       9.      In the event of non-payment, it is acknowledged that the monetary relief set

forth in this Consent Decree is a debt owed to and collectible by the United States or its

proxy, notwithstanding that Kathryn Palmer is the ultimate beneficiary of this relief.

       10.     Defendant will not condition the receipt of individual monetary relief to

Kathryn Palmer upon her agreement to: (a) maintain as confidential the terms of this Consent

Decree or the facts of the case; (b) waive her statutory right to file a charge for future conduct

with any federal or state anti-discrimination agency; (c) refrain from reapplying for

employment with Defendant; (d) sign a non-disparagement agreement; (e) execute a general

release of claims; or (f) any other terms or conditions not explicitly stated in this Consent

Decree.

                    II. POLICIES, PRACTICES AND PROCEDURES

       11.     Within thirty (30) days of entry of this Consent Decree, Defendant shall

engage a qualified third party Consultant (“Consultant”) to (a) evaluate Defendant’s existing

harassment-prevention policies, practices, training, and procedures for responding to alleged

workplace harassment as set forth in this Consent Decree; (b) assist Defendant with the

creation, adoption, and implementation of the policies, procedures, and training required by

this Consent Decree; and (c) serve as an alternative individual to whom employees may

report potential workplace harassment during the term of this Consent Decree. Defendant

shall be solely responsible for all costs associated with the Consultant’s services.

       12.     Within thirty (30) days of retaining the Consultant and for the term of this

Consent Decree, Defendant shall maintain a written sexual harassment policy that:

       a.      Expressly prohibits any form of sexual harassment or hostile work

environment based on sex;




                                     3
          Case 2:20-cv-04021-NKL Document 39 Filed 08/03/20 Page 3 of 12
        b.       Clearly describes and provides examples of prohibited conduct, including but

not limited to sexual conduct, sexual jokes, and unwelcome discussion of sexual topics;

        c.       Encourages employees to report any conduct that they believe is harassing or

creates a hostile work environment;

        d.       States that employees are entitled to a workplace free from harassment by all

persons, including management officials, supervisors, vendors, suppliers, third parties, and

customers / guests;

        e.       Identifies multiple convenient, confidential, and reliable methods and avenues

for reporting harassment, including but not limited to Defendant’s Operations Manager,

General Manager, and the Consultant, with phone numbers and email addresses for each, and

the ability to report either verbally or in writing;

        f.       Requires every manager, supervisor or other employee who receives a report –

including anonymous reports – of prohibited conduct to immediately forward the report to

Defendant’s Operations Manager, General Manager, or the Consultant;

        g.       Assures employees that Defendant will maintain the confidentiality of all

harassment complaints to the maximum extent possible;

        h.       Sets forth procedures for a prompt, thorough, and impartial investigation of

every report of prohibited conduct, including (i) a procedure for keeping the complainant

informed about the status and results of the investigation and any remedial action taken, (ii)

processes for discreet investigations and interviews conducted in such a way as not to

embarrass, intimidate, or harass alleged victims or witnesses, (iii) maintenance of written

records of all investigatory steps, findings, conclusions, and remedial actions taken, if any,




                                        4
             Case 2:20-cv-04021-NKL Document 39 Filed 08/03/20 Page 4 of 12
and (iv) either direct participation in the investigation, findings, and actions, or review of the

investigation, findings, and actions, by the Consultant;

       i.       Describes the potential discipline, up to and including termination, that

Defendant imposes on any employee who engages in prohibited conduct;

       j.       Assures employees that Defendant will hold accountable any person,

including managers or supervisors, who engage in prohibited conduct or knowingly permit

prohibited conduct to occur in Defendants’ workplace; and

       k.       Assures employees that Defendant will protect them from retaliation if they

report prohibited conduct, provide information related such reports, or participate in an

investigation of such reports.

       13.      Within sixty (60) days of entry of this Consent Decree, annually during the

term of the Consent Decree for all existing employees, and within five (5) days of hire for all

new employees, Defendant will provide each employee a copy of its policies concerning

sexual harassment and a single page document titled “Report Harassment” with the names

and contact information of the individuals to whom harassment may be reported, in the form

of Exhibit A hereto.

       14.      Within ninety (90) days of the entry of this Consent Decree, the Consultant

shall assess Defendant’s workplace for the risk factors associated with sexual harassment as

set forth in the EEOC’s 2016 Sexual Harassment Task Force Report and provide Defendant

with written recommendations for mitigating those risks.

       15.      Within one hundred twenty (120) days of entry of this Consent Decree,

Defendant shall provide a copy of the Consultant’s report to the EEOC along with a

statement of which recommendations Defendant proposes to adopt with an explanation of




                                       5
            Case 2:20-cv-04021-NKL Document 39 Filed 08/03/20 Page 5 of 12
how and when those recommendations will be implemented, and a statement and explanation

of which recommendations Defendant proposes not to adopt and why.

                                       III. TRAINING

       16.     Defendant shall ensure employee training regarding sexual harassment and

discrimination uses plain, simple language, avoids legalese and provides clear, easy to

understand instructions regarding how employees may report unwelcome conduct they have

witnessed or experienced.

       17.     Within sixty (60) days of the Consultant’s written recommendations as set

forth in Section II, and annually during the term of the Consent Decree for all management

and supervisory employees, and within five (5) days of hire or promotion to a managerial or

supervisory position, Defendant shall require all managerial and supervisory employees to

participate in a minimum of one (1) hour of live, video, or computer-based sexual harassment

training which:

       a.      Includes clear and specific examples of inappropriate and prohibited harassing

and sexually hostile conduct;

       b.      Emphasizes Defendant’s commitment to providing a workplace free from

sexual harassment, sex discrimination, and retaliation;

       c.      Provides a copy of and explains Defendant’s sexual harassment policy;

       d.      Informs employees that if they engage in any prohibited harassing conduct

they will be subject to immediate discipline, including demotion and termination;

       e.      Informs employees that managers’ and supervisors’ performance appraisals

and eligibility for salary increases and bonuses will be based in part on their effective

implementation of Defendant’s sexual harassment policy; and




                                    6
         Case 2:20-cv-04021-NKL Document 39 Filed 08/03/20 Page 6 of 12
        f.       Provides the single page document titled “Report Harassment” attached as

Exhibit B hereto and explains the methods by which employees may report sexual

harassment; and

        g.       Emphasizes that Defendant will not tolerate retaliation against any employee

who reports sexual harassment.

        18.      Within sixty (60) days of the Consultant’s written recommendations as set

forth in Section II, and annually during the term of the Consent Decree for existing non-

management employees, and within five (5) days of hire for new employees, Defendant shall

require all non-management employees to view a video message from the Consultant

concerning sexual harassment. The Consultant’s video message will:

        a.       State that Defendant expressly prohibits any form of sexual harassment or

hostile work environment based on sex;

        b.       Clearly describe and provide examples of prohibited conduct including but not

limited to sexual conduct, sexual jokes, and unwelcome discussion of sexual topics;

        c.       Encourage employees to report any conduct they believe is harassing or

creates a hostile work environment;

        d.       State that employees are entitled to a workplace free from harassment by all

persons, including management officials, supervisors, vendors, suppliers, third parties, and

customers/guests;

        e.       Identify multiple convenient, confidential, and reliable methods and avenues

for reporting harassment, including but not limited to Defendant’s Operations Manager,

General Manager, and the Consultant, with phone numbers and email addresses for each, and

the ability to report either verbally or in writing;




                                        7
             Case 2:20-cv-04021-NKL Document 39 Filed 08/03/20 Page 7 of 12
       f.       State that every manager, supervisor or other employee who receives a report

-- including anonymous reports – of prohibited conduct to immediately forward the report to

Defendant’s Operations Manager, General Manager, or the Consultant;

       g.       Assure employees that Defendant will maintain the confidentiality of all

harassment complaints to the maximum extent possible;

       h.       Describe the potential discipline, up to and including termination, that

Defendant imposes on any employee who engages in prohibited conduct;

       i.       Assure employees that Defendant will hold accountable any person, including

managers or supervisors, who engage in prohibited conduct or knowingly permit prohibited

conduct to occur in Defendant’s workplace; and

       j.       Assure employees that Defendant will protect them from retaliation if they

report prohibited conduct, provide information related to such reports, or participate in an

investigation of such reports.

       19.      Within ninety (90) days of entry of this Consent Decree, any individual who

investigates reports of sexual harassment or alleged violations of Defendant’s sexual

harassment policy must have received a minimum of three (3) hours of training within the

previous twelve months regarding best practices and techniques for investigating reports of

sexual harassment or discrimination, including but not limited to:

       a.       Defendant’s legal obligation to prevent, investigate, and stop workplace

sexual harassment;

       b.       Selection of private, safe locations for interviews;

       c.       Factors to consider when determining whether to include a witness in the

interview and selection of that witness;




                                       8
            Case 2:20-cv-04021-NKL Document 39 Filed 08/03/20 Page 8 of 12
        d.       Best practices for obtaining information from a person who reports possible

harassment, including how to conduct interviews in a way that encourages sharing of

information, how to effectively use written questions, the use of translators when needed, and

how to provide appropriate support for the reporting individual during the investigative

process;

        e.       Best practices regarding how to treat the reporting individual and alleged

harasser during the course of the investigation, including but not limited to separate work

areas, transfer, paid leave, suspension, etc., and protecting the reporting individual from

retaliation;

        f.       How to judge the credibility of witnesses;

        g.       Best practices for determining the appropriate thoroughness of an

investigation, including necessary witnesses and review of other appropriate evidence such as

emails, text messages, voicemails, video footage, etc.; and

        h.       Best practices for handling the conclusion of an investigation in a way that

prevents future concerns regarding unlawful harassment, prevents retaliation, and informs the

reporting individual of how he/she can report retaliation or future concerns.

                IV. RECORDS OF SEXUAL HARASSMENT COMPLAINTS

        20.      During the term of this Consent Decree, Defendant shall maintain all records

related to reports of sexually harassing conduct, including information provided by the

reporting employee or witnesses, interview notes and other documents related to Defendant’s

investigation of the complaint, reports or memoranda documenting the findings and

conclusions of investigations, the actions taken, if any, as a result of the investigation, and, if




                                        9
             Case 2:20-cv-04021-NKL Document 39 Filed 08/03/20 Page 9 of 12
the reporting individual is no longer employed by Defendant, the date and reason for the

employee’s separation from employment.

       21.     Within six (6) months of entry of this Consent Decree and every six months

thereafter for the term of this Consent Decree, Defendant shall submit to the EEOC a list of

all complaints or reports of alleged sexual harassment received in the previous six (6)

months, including a description of the complaint, the identity of each person who complained

or reported such conduct, the identity of all other employees involved (including but not

limited to witnesses, the alleged harasser, and all supervisors, managers and other employees

involved in resolving the complaint), a description of Defendant’s investigation and actions

taken, and copies of all documents relating to each complaint/report. For each person listed,

Defendant shall provide the person’s name, last four digits of his/her social security number,

address, phone number and job title.

       22.     At any time during the term of this Consent Decree, the EEOC may submit a

written request and Defendant shall provide within thirty (30) days, copies of any documents,

reports, or other information referenced in the Consent Decree that the Commission deems

necessary to ensure compliance with this Consent Decree.

                              V. NOTICE REQUIREMENT

       23.     Within thirty (30) days of entry of this Consent Decree, Vivek Puri shall sign

and conspicuously post the Notice to Employees (“Notice”) attached hereto as Exhibit B.

The Notice shall be posted in two locations at each of Defendant’s facilities in areas where

other employee notices are posted. Should the Notice become defaced, marred or otherwise

unreadable, Defendant shall post a new, legible copy of the Notice within five (5) business

days of learning of the defacement.




                                    10
        Case 2:20-cv-04021-NKL Document 39 Filed 08/03/20 Page 10 of 12
              VI. REPORTING, RECORD-KEEPING, AND MONITORING

        24.      Within ten (10) business days of completion of the requirements in paragraphs

6, 11-15, 17-19 and 23 above, Defendant will submit to the EEOC certification of

compliance with those paragraphs, including copies of all related documents, and completion

and/or acknowledgement logs showing all individuals by name and job title who participated

in training as set forth in Section III.

        25.      Within sixty (60) days of entry of this Consent Decree, Defendant will

provide the EEOC with the identification and qualification(s) of the proposed trainer(s)

and/or video and/or computer-based sexual harassment training provider. Defendant will

provide the EEOC with copies of all materials to be used in the training described in

paragraphs 17 and 18 within sixty (60) days of the Consultant’s written recommendations set

forth in Section II. If the EEOC has any objections to the trainers or materials, it will notify

Defendant in writing within thirty (30) days of receipt.

        26.      All certifications, notices, reports and other materials required to be submitted

to the EEOC under this Consent Decree shall be emailed to EEOC-SLDO-decree-

monitoring@eeoc.gov.


          VII.     EMPLOYMENT OF TRAVIS STECK AND ANTOINE KING

        27.      Defendant shall not employ Travis Steck or Antoine King in any capacity or

allow Mr. King upon Defendant’s premises during the term of this Consent Decree.

                          VIII. MISCELLANEOUS PROVISIONS

        28.      This Consent Decree shall be in effect for a period of two (2) years and may

be extended by petition to the Court. This Court shall retain jurisdiction over this matter for




                                     11
         Case 2:20-cv-04021-NKL Document 39 Filed 08/03/20 Page 11 of 12
purposes of compliance and entry of such further orders or modifications as may be

necessary or appropriate to effectuate equal employment opportunities.

       29.     Upon motion of the Commission or Defendant, this Court may schedule a

hearing for the purpose of reviewing alleged non-compliance with this Consent Decree.

Each party shall bear its own costs, expenses and attorneys’ fees incurred in connection with

such action. Before seeking Court intervention, the moving party shall notify the other party

through counsel of the alleged non-compliance issue(s) and will attempt to resolve the

matter(s) without Court intervention. The parties will not seek Court intervention without

first providing twenty (20) days’ written notice via email or regular mail to the other party of

the alleged compliance issue(s) and the opportunity to cure such matters and/or advise the

notifying party why it believes there is no violation of the Consent Decree.

       30.     The terms of this Consent Decree shall be binding upon Defendant’s present

and future owners, directors, members, officers, managers, agents, successors and assigns.

For the duration of this Consent Decree, Defendant and any successor(s) shall provide a copy

of this Consent Decree to any organization or person who proposes to acquire or merge with

them or any proposed successor, prior to any such acquisition, merger or succession.

       31.     Each party shall bear its own attorneys’ fees and costs incurred in connection

with this action.

IT IS SO ORDERED.

                                                      s/ Nanette K. Laughrey
                                                      NANETTE K. LAUGHREY
                                                      United States District Judge

Dated: August 2, 2020
Jefferson City, Missouri




                                    12
        Case 2:20-cv-04021-NKL Document 39 Filed 08/03/20 Page 12 of 12
